 BLUE RIBBONCREAMERY201manager who has unlimited authority in regard to the hire and dis-charge of employees at the Jacksonville plant.While general laborpolicies are initiated and formulated at the Crawfordsville plant, thelocal managerof the Jacksonville plant has authority to adjust thesepoliciesto local conditions, determine wages of individual employees,and fix the hours of employment of the various shifts at the Jackson-ville plant.All the nonsupervisory and nonoffice employees are paidat the Jacksonville plant and their payroll records are maintainedthere.In addition to these factors, there is no history of collectivebargaining on a two-plant basis 4 and no labor organization is seekingcertification on that basis.'In view of all these circumstances we find that the unit sought bythe Petitioner confined to the Jacksonville, Florida, plant is-appro-priate.We find, therefore, that a unit composed of all production and main-tenance employees at the Employer's Jacksonville, Florida, plant in-cluding the stock clerk, 'over-the-road truck driver, and two watchmen,°but excluding the foremen, assistant foremen, executive, professionaland clerical employees, guards, and supervisors as defined by the Actis an appropriate unit for collective bargaining purposes within themeaning of Section 9,(b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]4There is evidence that prior to the establishment of the Jacksonville, Florida, plant,the employees of the Crawfordsville, Indiana, plant were represented by the UnitedSteelworkers, CIO, but at the time of the establishment of the Jacksonville plant thelatter union had ceased representing the employees of the Crawfordsville plant.c Although the extent of the Petitioner's organization becomes thus partly involved theBoard is not precluded from taking this factor into considerationwhere, as here, it Isnot given controlling weightStow and Davis FurnitureCo., citedsupra.6The manager of the Jacksonville plant testified that the two watchmen devote approxi-mately 50 percent of their time to monitorial duties and the remaining 50 percent toproduction activities.These watchmen are not uniformed, deputized, or armedSincethey do not devote more than 50 percent of their time to monitorial duties, we shall includethem in the unit.Wiley Mfg., Inc,92 NLRB 40.BLUE RIBBONCREAMERYandUNITEDGAS,COKE&CHEMICAL WORKERSOFAMERICA, CIO,PETITIONER.Case No. 15-RC-477.May 2, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Robert B. Stark, hear-ing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.94 NLRB No. 44. 202DECISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The Employer and Local 891, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, AFL,herein called the Intervenor, assert that their current contract is a barto this proceeding.The Petitioner denies this assertion, on theground, among others, that the contract contains an illegal union-security clause.The contract clause reads as follows :The Company shall have the sole and, exclusive right to em-ploy its workers from whatever source it deems advisable.New regular employees and present employees, who are not pres-ently members of the Union, but come within the jurisdictionof the Union after the effective date of this Agreement mustmake immediate application for membership in the Union, andbecome a member within thirty (30) days. It is a continuingcondition of employment with the Company that employees cov-ered by this Agreement, both present employees and new em-ployees, shall be and remain members in good standing of theUnion.Persons losing their membership in the Union shall notbe retained in the employ of the Company.Clearly, the contract makes membership in the Intervenor a con-dition of employment. In disregard of the proviso of Section 8 (a)(3) of the Act, however, the contract does not accord toallthe em-ployees subject to its coverage the statutory 30-day period allowedfor becoming union members after the effective date of the contract.As the clause, by its terms, allows this grace period to new employeesand to old employees who were not union members when the contractwas executed, it implicitly denies it to those other employees whohad joined the union earlier.'Because this union-security clausefalls short of the requirements of Section 8 .(a) (3), we must rejectthe contract bar contention.2'We note that the preceding contract between the Employer and the Intervenor alsomade membership in that union a condition of employment.2In view of this finding, we deem it unnecessary to pass upon the other contentionsattacking the validity of the contract as a bar._ BLUE RIBBON CREAMERY203Accordingly, we find that a question affecting commerce existsconcerning the employees of the Employer within the-meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The parties are generally in agreement upon a unit of all pro-duction and maintenance employees at the Employer'smain plantat Jackson,Mississippi.They disagree as to route salesmen andhelpers stationed at three substations,certain employees at two weigh-ing and cooling stations,and office clerical employees.Principallybecause all these employees have been excluded from prior collec-tive bargaining agreements, the Petitioner, over the other parties' ob-jection, would exclude them now.The Employer is engaged in processing and distributing milk andmilk products.At its main plant in Jackson, Mississippi, it bothprocesses and sells the products; here, it employs production andmaintenance employees and retail store employees, shipping clerks,truck drivers, and routesalesmen.In addition, the Employer main-tains small installations in five other communities.At these loca-tions it has route salesmen, helpers, and weighers.Three of thesesubstations are used only for distributing and selling the milk; theother two are bulk storage stations where raw milk is weighed andcooled and prepared for shipmentto theJackson plant.Theroute salesmen,stationed at the substations,and theirhelpers,do the same work as employees in the same categories working in orout of the main plant.They are supervised by the Jackson plantand enjoy the same wages,vacations,and general conditions and bene-fits as the main plant employees.Similarly,theweighersat the sub-stations are subject to the sane supervision and working conditionsas employees at Jackson,and have identical tasks as the weigherslocated there.On these facts it is clear that the substation employeeshave essentially the same interests and working conditions as thoseat the main plant and that the two groups properly belong in the samebargaining unit.r, -or a number of years, the main plant employees have been repre-sented in collective bargaining in the successive contracts between theEmployer and the Intervenor.As set forth above, the Petitionerasserts that the substation employees have been excluded from thesecontracts and therefore may not be included in the unit at present.The Intervenor argues that these employees have been included inpast bargaining; in its brief, however, it admits that they have notbeen covered by the contract.We find it -unnecessary to resolve thisdispute among the parties. If, in fact, the employees here in disputehad been excluded from past bargaining, they would at best be entitledto a self-determination election before being added to the established 204DECISIONSOF NATIONAL LABORRELATIONS BOARDunit.3However, as a question concerning representation now existsamong the main plant employees, Board policy requires inclusion ofthe substation employees in the same voting group with the employeesof the existing unit.4Accordingly, we shall include the substationemployees in the unit hereinafter found appropriate.At the main plant there are sevenoffice clericalemployees.Fiveof them work on the second floor of the plant, apart from the produc-tion workers.The others, who work on the main floor, are separatedfrom the production employees by a partition.These office clericalsperform stenographic and bookkeeping tasks, and act as cashiers andbilling clerks.Again, the Intervenor requests the inclusion of theseemployees on the ground that they have been represented as part ofthe production and maintenance unit in the past.But the record doesnot support this assertion. It does appear that the office clericalsauthorized dues deductions in favor of the Intervenor, but it was notshown that they were included in past contracts, or that the Inter-venor bargained on their behalf. In any event, without regard toany bargaining history among the office employees, it is clear thatas office clericals their interests and working conditions are distinctlydifferent from those of the production and maintenance workers.In accordance with established Board policy, we shall therefore ex-clude them from the unit.5We find that all production and maintenance employees, retail storeemployees, shipping clerks, truck drivers and helpers, weighers, androute salesmen and helpers, employed in and about the Employer'sJackson, Mississippi, plant and at its Newton, Wesson, Natchez, Green-ville, and Vicksburg, Mississippi, substations, but excluding guards,watchmen, professional employees, office clerical employees, and allsupervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.5.Each summer, during the height of the "ice cream season," theEmployer hires from two to fourtemporary employees,generallylaborers, who work on an average of about 60 days per year.Al-though these employees were referred to at the hearing as "seasonal,"the record shows that the Employer considers them to be temporaryemployees.No claim was made, and nothing in the record suggests,that these employees can reasonably expect to be rehired from yearto year.We construe the request of the Employer and the Intervenorthat these employees be excluded from the units as raising an eligi-$Great Lakes Pipe Line Company,92 NLRB 583.Waterous Company,92 NLRB 76.6 AssoccatedWholesale Grocers, Inc.,92NLRB 542;Columbia Products Company,92 NLRB No 54. F. B. ROGERS SILVER COMPANY205bility issue.As they are temporary employees, we find, in accordancewith Board practice, that they do not have a sufficient interest in theselection of a bargaining representative, and that they are, therefore,ineligible to cast ballots in the election directed herein .6[Text of Direction of Election omitted from publication in thisvolume.]Vetter Manufacturing Company,92 NLRB No.21; of.Comico Products Corporation,90 NLRB No. 159.F. B. ROGERS SILVER COMPANYandPLAYTHINGS, JEWELRY ANDNOVELTYWORKERS INTERNATIONAL UNION, CIO, PETITIONER.CaseNo.1-RC-1445.May I, 1951Supplemental Decision,Order,and Second Direction of ElectionOn May 26, 1950, pursuant to a Decision and Direction of Electionissued by the Board on May 2, 1950,1 an election by secret ballot wasconducted under the direction and supervision of the Regional Di-rector for the First Region, among the employees of the Employer inthe unit found appropriate in said Decision.Upon completion ofthe election, a tally of ballots was furnished to the parties.The tallyshowed that of the approximately 146 eligible voters, 141 cast ballots,of which 55 were for the Petitioner, 72 were against the Petitioner,13 were challenged, and 1 was void.On June 2, 1950, the Petitioner filed objections to the conduct of theelection and to conduct affecting the results of the election.There-after, on August 17, 1950, following an investigation, the Regional Di-rector issued his report on objections, in which he reported that sub-stantial and material factual issues had been raised in the course ofhis investigation, both with respect to the objections of the Petitionerand with respect to certain other matters developed in the course ofthe investigation.The Regional Director recommended that a hear-ing be held to resolve such issues.On September 1, 1950, the Em-ployer filed exceptions to the Regional Director's report, and requestedthat the objections of the Petitioner be overruled.On October 10, 1950, the Board, upon consideration of the RegionalDirector's report and the exceptions thereto, issued an Order in whichit : (1) Remanded the proceeding to the Regional Director for thepurpose of holding a hearing on the issues raised by the Petitioner'sobjections; (2) directed that the hearing officer prepare and serve uponthe parties a report containing findings of fact, conclusions, and recom-'Unpublished.94 NLRB No. 49.